IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE
STATE OF WASHINGTON,                     )      No. 80477-4-I
                                         )
                        Respondent,      )
                                         )
        v.                               )
                                         )
JOE VAUGHN JOHNSON,                      )      UNPUBLISHED OPINION
                                         )
                                         )
                        Appellant.       )


      PER CURIAM — Joe Johnson appeals the sentence imposed following his guilty

plea to several counts of assault and one count of felony violation of a no-contact order.

He contends, and the State concedes, that the community supervision fees imposed in

the judgment and sentence must be stricken due to Johnson’s indigency and this court’s

decision in State v. Dillon, 12 Wn. App. 2d 133, 456 P.3d 1199 (2020).

      We accept the State’s concession of error and remand with directions to strike

the supervision fee from Johnson’s judgment and sentence.

                                                FOR THE COURT: